Title: To Thomas Jefferson from Samuel Hanson, 16 March 1801
From: Hanson, Samuel
To: Jefferson, Thomas



Sir,
George-Town March 16th. 1801

I was with J. T. Mason last night. He says that Whetcraft, the late Magistrate in the City, is not a Republican.
I mentioned your wish that he Should accept the office of District-Attorney. He told me that he had no other objection than the following viz: It having been asserted, during his attempt to be elected to the Assembly, professedly with the view of opposing the legislative appointment of Electors of President, that his Zeal was occasioned by a desire to obtain some lucrative office, he was induced to deny it, and to declare that “he would not accept of any office, if offered to him.” How far he is bound by a declaration, certainly not due to the adverse party, you will judge. That it did not procure his Election, is certain.
I find him perfectly agreed with me respecting Mr. William Kelty, the Gentleman whom I ventured to recommend as Chief-Judge of the District, in case Mr. Duvall should decline it. He is confident of his legal fitness for the office, as well as of his other merits. To these it may be added that Mr. Kelty is a man of small property, and therefore would thankfully accept the appointment.
Hoping that I do not, by the freedom of these remarks, abuse the privilege with which you have honoured me, I remain, with the utmost respect,
Sir your most obedt.

S Hanson of Saml

